DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 5 recite the limitation "the first reflective layer" in lines 4-5 of claim 1 and line 1 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on claims 1 and 5 and recites “the first anti-reflection layer is a multi-layered, graded anti-reflection layer including at least a silicon nitride layer and a silicon oxynitride layer” in lines 1-3, while claim 1 recites “the first reflective layer is a multi-layered anti-reflection layer having at least three coating layers” and claim 5 recites “at least five coating layers”. As such, claim 6 is broader than claims 1 and 5 as claim 6 requires at least two layers, or silicon nitride layer and a silicon oxynitride layer while claims 1 and 5 require at least three layers and at least five layers, respectively.
Claims 7-8 are rejected on the same ground as claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0213921) in view of Sahouane et al. (“Realization and modeling of multilayer antireflection coatings for solar cells application”).
Regarding claims 1, 3 and 5, Yang et al. discloses a bifacial solar cell structure (Fig. 3) comprising: 
a semiconductor substrate (base region 110) having a front side and a back side; 
a pyramid structure (see protrusions of textured surface, [0029]) disposed on the front side of the semiconductor substrate (110); 
a front insulating film (or top 21) disposed on the pyramid structure, wherein the front insulating film includes a third film (22) of silicon oxide formed by thermal oxidation ([0048]), the first film (24) and the second film (26, see fig. 3);
a front electrode (42) provided on the front insulating film (or top 21);
a rear insulating film (or bottom 21) provided on the back side of the semiconductor substrate (110), wherein the rear insulating film also comprises a third film (22) of silicon oxide formed by thermal oxidation, the first film (24) and the second film (26, see fig. 3); and
a back electrode (44) disposed on the rear insulating film (or bottom 21, see fig. 3).
Yang et al. discloses the third layers (22) of the front and rear insulating films (21) is silicon oxide formed by thermal oxidation ([0048]), which is silicon dioxide (see [0060-0063] of evidentiary reference to Goto et al., US 2014/0109965). Yang et al. also teaches the first film (24) together with the second film (26) functions as an anti-reflection film to reduce reflectivity ([0063]). Accordingly, the front and rear third layers comprising silicon dioxide layers (22) of Yang et al. correspond to the front and rear passivation layers; and the first and second layers (24 and 26) of the front insulating film (21) of Yang et al. correspond to the claimed first antireflection layer being a multi-layered antireflection layer, and the first and second layers (24 and 26) of the rear insulating film (21) corresponds to the second antireflection layer disposed on the rear passivation layer.
Yang et al. does not disclose the first antireflection layer (24 and 26 of the front insulating film 21) comprising at least three coating layers (claim 1), at least five coating layers (claim 5).
Sahouane et al. discloses a multilayered antireflection layer following the approach called transfer matrix method (TMM) to include at least three layers (see Figure 1 and experimental details, tables 1-2 and Figures 2-7, as Figure 1 shows 7 layers and the experimental details section, tables 1-2 and Figures 2-7 describe experimenting 4 layers and 6 layers) and at least five layers (see 7 layers in Figure 1, 6 layers in experimental details sections, tables 1-2 and Figures 2-7). Sahouane et al. teaches such approach would minimize the reflectivity as low as 1.05% (see abstract, introduction), thereby increasing transmittance (see Figure 6) and reducing total optical losses (see Figure 7).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the multilayered first antireflection layer (front 24 and 26) of Yang et al. by using the multilayered antireflection layer having at least three coating layers such as 4 coating layers, coating 6 layers or more as taught by Sahouane et al.; because Yang et al. explicitly suggests forming antireflection layer to reduce reflectivity ([0063] of Yang et al.) and Sahouane et al. teaches such multilayered antireflection layer, which follows the approach of transfer matrix method (TMM), would minimize the reflectivity to as low as 1.05% (see abstract, introduction), thereby increasing transmittance (see Figure 6) and reducing total optical losses (see Figure 7).

Regarding claim 2, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. discloses the semiconductor substrate (110) comprises an N-type or P-type doped crystalline silicon substrate, or a crystalline silicon wafer ([0023-0024]).

Regarding claim 4, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. teaches the front passivation layer (or third layer 22) of silicon oxide formed by thermal oxidation method (see [0048]), which is a silicon dioxide having refractive index of 1.5 (see [0060-063] of evidentiary reference to Goto et al., US 2014/0109965). Yang et al. also discloses the thickness of the front passivation layer (or the third film 22) is less than the thickness of the first film (24) and the second film (26), and more specifically 5nm or less (see [0057]), wherein the thickness of the first film (24) may be 50 nm to 90 nm ([0058]) and the thickness of the second film (26) may be 25 nm to 90 nm. As such the thickness of the front passivation layer (or the third film 22) is less than 25-90nm, or less than the thicknesses of both first and second films (24 and 26). 
Yang et al. does not disclose the exact range of 5~15nm for the thickness of the front passivation layer (or the third layer 22 of silicon oxide).
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have formed the front passivation layer (22) having a thickness of 5nm or less or less than 25-90nm, because Yang et al. explicitly suggests doing so. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 5 nm or 5~15nm of the ranges 5nm or less and less than 25-90nm disclosed by the Yang et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 6, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. discloses the first anti-reflection layer (or front 24 and 26) is a multilayered, graded antireflection layer (or index grading) comprising silicon nitride ([0048], [0058-0062]) and silicon oxynitride (or a silicon oxycarbide including silicon nitride, [0048]). Sahouane et al. also teaches the anti-reflection layer is multilayered, graded antireflection layer comprising silicon nitride and silicon oxynitride (see tables 1-2 and Figures 2-7). 

Regarding claim 7, modified Yang et al. discloses a solar cell structure as in claim 6 above, wherein Yang et al. discloses the silicon nitride layer (24) having a thickness of 50-90nm and Sahouane et al. discloses the silicon nitride layer (see the first two SiN layers in tables 1-2) has a thickness of 55nm (or 38+17=55), which is right within the claimed range of 40-90nm, and a refractive index graded from 2.09 to 2.22 through across the thickness (see table 1).

Regarding claim 8, modified Yang et al. discloses a solar cell structure as in claim 6 above, wherein Sahouane et al. discloses the silicon oxynitride layer (see the first 2 SiON layers in tables 1-2) has a thickness of 28 nm, which is right within the claimed range of 15-30nm, and has a refractive index (or an average refractive index) of 1.675 (or (1.74+1.61)/2), which is right within the claimed range of between 1.65 and 1.75.

Regarding claim 9, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. discloses a rear passivation layer (40) comprises silicon oxynitride or aluminum oxide ([0066]).
Yang et al. does not explicitly disclose the rear passivation layer (22) in fig. 3 to comprises a silicon oxynitride layer or an aluminum oxide layer.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used silicon oxynitride or aluminum oxide for the rear passivation layer (22) in fig. 3 of Yang et al., because Yang et al. explicitly suggests using silicon oxynitride or aluminum oxide for the rear passivation layer.

Regarding claim 10, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. discloses the second anti-reflection layer (24 and 26 of bottom insulating film 21 in fig. 3) comprises layer (24) of silicon nitride (see [0048] and [0058]).
Regarding claim 11, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. discloses the second anti-reflection layer (or 24 and 26 of bottom insulating film 21 in fig. 3) having a thickness (or the total thickness of 24 and 26) of 55-120nm ([0058] and [0060]) or 75-180 nm ([0058] and [0062]).

Regarding claim 12, modified Yang et al. discloses a solar cell structure as in claim 1 above, wherein Yang et al. discloses a doped area (32, fig. 3, [0078]) on the front side of the semiconductor substrate (110, see fig. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Yang et al. (US 2017/0213921) as applied to claim 1 above, and further in view of Geerligs et al. (US 2012/0181667).
Regarding claim 10, Yang et al. discloses a solar cell structure as in claim 1 above.
Yang et al. does not disclose the pyramid structure having a lateral dimension of the pyramidal structure to be less 1.5m.
Geerligs et al. discloses a lateral dimension (or valley width) of the pyramidal structure (or textured surface) preferably in the range of 50-1000nm ([0204]), which is less than 1.5m. Geerligs et al. teaches such dimension would effectively improve surface passivation for well passivated high efficiency solar cells as well as reducing cost and process time (see [0007-0032]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell structure of Yang et al. by forming the pyramid structure of the textured surface to have a lateral dimension to be in the range of 50-1000 nm as taught by Geerligs et al., because Geerligs et al. teaches such texture would effectively improve surface passivation for well passivated high efficiency solar cells as well as reducing cost and process time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726